MILLIKEN, Justice.
Joseph Dewayne Smith was convicted of knowingly receiving stolen property in violation of KRS 433.290 and sentenced to serve one year in the penitentiary. We reverse the judgment of conviction.
A white MGB Coupe, sports car, was stolen in Fayette County and later recovered with the hood, front headlights, radiator and grill missing. The Lexington patrolman who had found the stolen car later discovered a black MGB in the Blue Horse Body Shop with similar parts missing. Investigation disclosed that appellant had wrecked his girlfriend’s black MGB, had it towed to the Blue Horse and asked that it be stored there until he could pay for its repair. Later, at appellant’s request, a friend of appellant’s brother brought a grill, radiator and two headlights to the Blue Horse for the repair of the wrecked black MGB, deposited them in the backroom of the Blue Horse, but later put them into the MGB which appellant had wrecked. An insignia which had broken off the grill of the stolen car perfectly fit the grill lying on the back seat of the wrecked car. The man who had brought the stolen parts to the Blue Horse identified them as the parts the appellant had given him to take to the Blue Horse.
It is obvious that there was sufficient prosecution evidence of scienter on the part of appellant to create a jury question which, in turn, negates the contention that appellant was entitled to a directed verdict. A claim adjuster for the insurance company having coverage on the stolen car testified to the value of the stolen parts without objection, and thus indicated that their value was sufficient to authorize a felony conviction.
*771The trial court gave an instruction covering the knowing receipt of stolen articles of $100 or more in value with its penalty of one to five years in the penitentiary, and also an instruction covering the knowing receipt of stolen articles of less than $100 in value with its penalty of one month to a year in the county jail, and the jury found appellant guilty of the knowing receipt of stolen articles of $100 or more in value and fixed his punishment at one year in the penitentiary.
The appellant made no objection to the instructions at the time of trial, but asserted in his motion for a new trial that the court’s failure to instruct in conformity to RCr 9.56 “ * * * that if there be a reasonable doubt of the degree of the offense which the defendant has committed, he shall be convicted only of the lower degree,” (citing Ball v. Commonwealth, 278 Ky. 52, 128 S.W.2d 176) is reversible error. RCr 9.54 does not require a party in a criminal case to object to instructions at the trial, but “unless so made they must be presented in a motion for new trial.” (See Cox v. Commonwealth, Ky., 491 S.W.2d 834, decided March 16, 1973; Evans v. Commonwealth, Ky., 474 S.W.2d 370 (1971)).
Suffice it to say that the value of the stolen parts was in dispute, the claim adjuster estimating the value of them as a percentage of the value of new parts, and another witness merely opining that the stolen parts were less than $100 in value.
We conclude that a reasonable doubt as to the value of the stolen parts was presented which, consequently, required the giving of an instruction conforming to the aforequoted provision of RCr 9.56.
The judgment is reversed.
PALMORE, C. J„ and MILLIKEN, OSBORNE, STEINFELD and STEPHENSON, JJ., concurring.
REED, J., dissenting.